Exhibit 10.3

AMENDMENT NO. 1 TO
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 1 to Third Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of October 31, 2017, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as Servicer (the Servicer together with Seller, the
“Seller Parties” and each a “Seller Party”), each of the entities party hereto
identified as a “Financial Institution” (together with any of their respective
successors and assigns hereunder, the “Financial Institutions”), each of the
entities party hereto identified as a “Company” (together with any of their
respective successors and assigns hereunder, the “Companies”) and JPMorgan Chase
Bank, N.A., as agent for the Purchasers or any successor agent hereunder
(together with its successors and assigns hereunder, the “Agent”), amending the
Third Amended and Restated Receivables Purchase Agreement, dated as of February
27, 2017 among the Seller Parties, the Financial Institutions party thereto, the
Companies party thereto, and the Agent (the “Existing Agreement,” and as further
amended, modified or supplemented from time to time, the “Receivables Purchase
Agreement”). 

RECITALS

The parties hereto are the current parties to the Existing Agreement and they
now desire to amend the Existing Agreement, subject to the terms and conditions
hereof, as more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein.  Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Existing Agreement.

Section 2. Amendment.  Subject to the terms and conditions set forth herein, the
Existing Agreement is hereby amended as follows:

(a) Section 7.1(p) of the Existing Agreement is hereby deleted in its entirety
and replaced with the following:

(p)General Ledger and Certain Receivables. Such Seller Party shall maintain its
consolidated general accounting ledger such that all indebtedness and other
obligations owed to Originator or in which Originator has a security interest or
other interest arising in connection with the sale of merchandise or the
rendering of services by Originator and sold to Seller are recorded as part of
general ledger category “company code US10”; provided however, that from and
after December 28, 2010 indebtedness or other obligations owed to Originator or
in which Originator has a security interest or other interest arising in
connection with the sale of merchandise or the rendering of services by the
business previously conducted by businesses acquired by Originator in an
Excluded Acquisition shall not be recorded as part of general ledger category
“company code US10” until such time, if any, as such indebtedness or other
obligations are originated, serviced and collected in a manner substantially
similar to the Receivables.





--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

(b) The definition of “Excluded Receivable” in Exhibit I to the Existing
Agreement is hereby deleted in its entirety and replaced with the following:

“Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto, which, in any case:

(i) the account debtor for which is Intelbras S.A. Industria de Telecomunicacao
Eletronica Brasileira and such indebtedness or other obligation was originated
after December 30, 2016;

(ii) the account debtor for which is 3M Company and such indebtedness or other
obligation was originated after October 31, 2017; or

(iii) both (a) arises in connection with the sale of merchandise or the
rendering of services by the business previously conducted by any businesses
acquired by Originator in an Excluded Acquisition and (b) is not recorded or
maintained in Avnet’s consolidated general ledger accounting records as part of
general ledger category “company code US10” (other than any Receivables
previously coded under “company code US10” that have been coded under any other
category without the Agent’s prior written consent).

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.”

Section 3. Conditions to Effectiveness of Amendment.  This Amendment shall
become effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment.  The Agent and each Seller Party shall have received, on or
before the date hereof, executed counterparts of this Amendment, duly executed
by each of the parties hereto.

(b) Representations and Warranties.  As of the date hereof, both before and
after giving effect to this Amendment, all of the representations and warranties
of each Seller Party contained in the Existing Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such).

(c) No Amortization Event or Potential Amortization Event.  As of the date
hereof, both before and after giving effect to this Amendment, no Amortization
Event or Potential Amortization Event shall have occurred and be continuing (and
by its execution hereof, each Seller Party shall be deemed to have represented
and warranted such).



2

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

Section 4. Miscellaneous.

(a) Effect; Ratification.  The amendment set forth herein is effective solely
for the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Existing
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein.  Each
reference in the Receivables Purchase Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the Existing Agreement or to the “Receivables Purchase Agreement”
shall mean the Existing Agreement as amended hereby.  This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents.  This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses.  Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsel to the Agent).

(d) Counterparts.  This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability.  Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

[Signature Pages Follow]

 

 



3

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

 

 

 

 

 

 

AVNET RECEIVABLES CORPORATION

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Ken Jacobson

 

Name: 

Ken Jacobson

 

Title:

President

 

 

 

 

 

 

 

 

 

 

AVNET, INC., as Servicer

 

 

 

 

 

By:

/s/ Michael J. O’Neill

 

Name: 

Michael J. O’Neill

 

Title:

Sr. Vice President

 





S-1

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

 

 

 

 

 

Commitment:  $76,500,000

CHARIOT FUNDING LLC,

 

as a Company and as a Financial Institution

 

 

 

 

 

 

 

By:

JPMorgan Chase Bank, N.A.,

 

 

its Attorney-in-Fact

 

 

 

 

 

 

 

By:

/s/ John Kuhns

 

Name:

John Kuhns

 

Title:

Executive Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

 

 

By:

/s/ John Kuhns

 

Name:

John Kuhns

 

Title:

Executive Director

 





S-2

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

 

 

 

 

 

 

LIBERTY STREET FUNDING LLC,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ Jill A. Russo

 

Name:

Jill A. Russo

 

Title:

Vice President

 

 

 

 

 

 

Commitment:  $76,500,000

THE BANK OF NOVA SCOTIA,

 

as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

Name:

Diane Emanuel

 

Title:

Managing Director & Co-Head

U.S. Execution

 





S-3

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

 

 

 

 

 

 

 

VICTORY RECEIVABLES CORPORATION,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

Name:

David V. DeAngelis

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Commitment:  $51,000,000

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

NEW YORK BRANCH, as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ Christopher Pohl

 

Name:

Christopher Pohl

 

Title:

Managing Director

 





S-4

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

 

 

 

By: 

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 

 

 

 

 

 

Commitment:  $50,000,000

PNC BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

 

 

 

By: 

/s/ Michael Brown

 

Name:

Michael Brown

 

Title:

Senior Vice President

 





S-5

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ Melinda Gulledge

 

Name:

Melinda Gulledge

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

Commitment:  $25,000,000

BRANCH BANKING AND TRUST COMPANY,

 

as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ Melinda Gulledge

 

Name:

Melinda Gulledge

 

Title:

Assistant Vice President

 





S-6

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Company

 

 

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

Managing Director

 

 

 

 

 

 

Commitment:  $75,000,000

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Financial Institution

 

 

 

 

 

 

 

By:

/s/ Eero Maki

 

Name:

Eero Maki

 

Title:

Managing Director

 





S-7

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

 

 

 

 

Manhattan Asset Funding

 

Company LLC, as a Company

 

 

 

 

By: 

MAF Receivables Corp., its member

 

 

 

 

 

 

 

By:

/s/ Linda Khaimova

 

Name:

Linda Khaimova

 

Title:

Vice President

 

 

 

 

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC.,

 

as agent for the SMBC Company

 

 

 

 

 

 

 

By: 

/s/ Neil Bautista

 

Name:

Neil Bautista

 

Title:

Executive Director

 

 

 

 

 

 

Commitment:  $51,000,000

Sumitomo Mitsui Banking Corporation, as a Financial Institution

 

 

 

 

 

 

 

By: 

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 





S-8

--------------------------------------------------------------------------------

 

Amendment No. 1 to

Third Amended and Restated
Receivables Purchase Agreement

 

As of the date first set forth above, each of Avnet, Inc., in its capacity as
Originator (the “Originator”) and Avnet Receivables Corporation, in its capacity
as Buyer (the “Buyer”), in each case, under the Amended and Restated Receivables
Sale Agreement, dated as of February 27, 2017 (the “Sale Agreement”), by and
between the Originator and the Buyer, hereby acknowledge and agree that the
foregoing Amendment is effective as an amendment to the definition of “Excluded
Receivable” as used in the Sale Agreement.

 

 

 

 

AVNET RECEIVABLES CORPORATION,

 

as Buyer

 

 

 

 

By: 

/s/ Ken Jacobson

 

Name:

Ken Jacobson

 

Title:

President

 

 

 

 

 

 

 

AVNET, INC., as Originator

 

 

 

 

 

By: 

/s/ Michael J. O’Neill

 

Name:

Michael J. O’Neill

 

Title:

Sr. Vice President

 

 

S-9

--------------------------------------------------------------------------------